Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
1.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
2.          With respect to applicant’s remarks regarding rejected claims on pages 6-10, the new added limitation has been found in references of Hussell (U.S. Pub. No. 2020/0312226). 
            Grounds for the rejection of claims are provided below as necessitated by amendment.

Claim Rejections - 35 USC § 103
3.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

1 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (Pat. No. 10,570,028) in view of Hussell (U.S. Pub. No. 2020/0312226). Hereafter “Liao”, “Hussell”.
            Regarding Claim 1, Liao teaches 
           -    a 230± 10 nm deep-ultraviolet light LED, (column 5, lines 53-56)
           -    a 275±10 nm deep-ultraviolet light LED, (column 5, lines 53-56), and
           wherein these LEDs are packaged on a substrate or circuited board, (figure 9, elements 1420, 1410 are packaged on base portion 1400, and base 1400 is not different from a substrate) and configured in such a way that each LED is switched on/off independently, (column 16, lines 37-67; Columns 17, 18.  Light source LEDs 1420 are individually driven or address, turn on/off/blinking/activated/deactivated/inactivated, is not different from switched on/off independently),
                a 465±10 nm blue light LED, a 520±10 nm green light LED, and a 655±10 nm red light LED, (column 16, lines 37-58).
             However, Liao does not teach these LEDs use a common anode and independent cathodes, or use a common cathode and independent anodes.  Hussell teaches LEDs use a common anode and independent cathodes, or use a common cathode and independent anodes, (figures 2C, 2D, 2E, 2F. [0103, 0104].  Plurality LEDs 28-1 to 28-3 are common anode 36-1 to 36-3 control with independent cathodes 34-1 to 34-3).  Moreover, Hussell also teaches a 465±10 nm blue light LED, a 520±10 nm green light LED, and a 655± 10 nm red light LED, ([0006, 0008, 0048, 0084, 0089, 0091, 0093, 0097, 0111, 0114, 0123, 0124, 0125, 0126, 0127, 0129, 0130, 0148, 0154, 0164, 0166]).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Liao by having a common anode and independent cathodes, or use a common cathode and independent anodes in order to control .

Allowable Subject Matter
6.          Claims 4-18 are allowed.
7.	The allowable Subject matter for claims 4-18 was indicated in office Action mailed on 12/08/20.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
March 31, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877